Exhibit 5.01 355 South Grand Avenue Los Angeles, California90071-1560 Tel: +1.213.485.1234Fax: +1.213.891.8763 www.lw.com FIRM / AFFILIATE OFFICES March 11, 2013 Abu Dhabi Moscow Barcelona Munich Beijing New Jersey Boston New York Brussels Orange County Chicago Paris Doha Riyadh Dubai Rome Frankfurt San Diego Hamburg San Francisco ReachLocal, Inc. 21700 Oxnard Street, Suite 1600 Woodland Hills, California 91367 Hong Kong Houston London Los Angeles Madrid Milan Shanghai Silicon Valley Singapore Tokyo Washington, D.C. Re: Registration Statement on Form S-8: 1,266,925 shares of Common Stock, par value $0.00001 per share Ladies and Gentlemen: We have acted as special counsel to ReachLocal, Inc., a Delaware corporation (the “Company”), in connection with the registration by the Company of 1,266,925 shares of common stock of the Company, par value $0.00001 per share (the “Shares”), issuable under the Company’s Amended and Restated 2008 Stock Incentive Plan (the “2008 Plan”). The Shares are included in a registration statement on Form S-8 under the Securities Act of 1933, as amended (the “Securities Act”), filed with the Securities and Exchange Commission (the “Commission”) on March 11, 2013 (the “Registration Statement”).This opinion is being furnished in connection with the requirements of Item 601(b)(5) of Regulation S-K under the Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement or the related prospectus, other than as expressly stated herein with respect to the issue of the Shares. As such counsel, we have examined such matters of fact and questions of law as we have considered appropriate for purposes of this letter.With your consent, we have relied upon certificates and other assurances of officers of the Company and others as to factual matters without having independently verified such factual matters. We are opining herein as to the General Corporation Law of the State of Delaware, and we express no opinion with respect to any other laws. Subject to the foregoing and the other matters set forth herein, it is our opinion that, as of the date hereof, when the Shares shall have been duly registered on the books of the transfer agent and registrar therefor in the name or on behalf of the purchasers, and have been issued by the Company against payment therefor in the circumstances contemplated by and pursuant to the 2008 Plan, and assuming in each case that the individual issuances, grants or awards under the 2008 Plan are duly authorized by all necessary corporate action of the Company and duly issued, granted or awarded and exercised in accordance with the requirements of law and the 2008 Plan (and the agreements and awards duly adopted thereunder and in accordance therewith), the issue and sale of the Shares will have been duly authorized by all necessary corporate action of the Company and the Shares will be validly issued, fully paid and non-assessable.In rendering the foregoing opinion, we have assumed that the Company will comply with all applicable notice requirements regarding uncertificated shares provided in the General Corporation Law of the State of Delaware. March 11, 2013 Page 2 This opinion is for your benefit in connection with the Registration Statement and may be relied upon by you and by persons entitled to rely upon it pursuant to the applicable provisions of the Securities Act.We consent to your filing this opinion as an exhibit to the Registration Statement.In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section7 of the Securities Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ Latham & Watkins LLP
